DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method, classified in 600/101.
II. Claims 15-21, drawn to 600/15, classified in 600/146.

The inventions are independent or distinct, each from the other because:
Inventions I and IIthe product as claimed can be made by another and materially different process of making the product, such as extending a steering wire along an exterior of the insertion tube in order to actuate a steerable tip part via an operating handle.  Alternatively, the product is made from a steering wire having three wire portions, wherein the process of making (Invention I) requires the steering wire formed of four wire portions.  Additionally, the product does not require a crimp tool to be used in order to fixate the crimp shell to the second and third wires.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The product (Invention II) and process of making (Invention I) would require individual search and examination considerations due to the product capable of being formed by different processing of making as well as the product comprising structure not required by the process of making.  Additionally, the process of making (Invention I) requires the use of a crimp tool to apply the crimp shell which is not required by the product (Invention II) which would alter the search and examination considerations for the product (Invention II) and process of making (Invention I).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a conversation with Marcello Copat on 4/27/2021 a provisional election was made without traverse to prosecute Invention II, claims 15-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

“a control element movable in relation to the operating handle” in claim 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the crimp shell is a crimp” in Line 1, wherein it’s the examiner’s understanding a crimp is more of an end result of a crimping operation and not that actual name of a component and therefore it’s not clear how a crimp shell is a crimp.  It appears more appropriate to recite the crimp shell is configured to be crimped.  Appropriate correction is required.
Claim 17 is dependent upon itself and therefore it’s unclear the scope of the claim.  Appropriate correction is required.
Claim 17 recites the limitation "the crimp" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the yield detachment force" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “wherein the yield detachment force of the crimp measured after setting or hardening of the adhesive exceeds about 40 N” in Lines 3-4, wherein the claim does not adequately define what the yield detachment force is referring to.  For example, it’s unclear if the yield detachment force refers to the amount of force required to detach the adhesive from the crimp, or the amount of force required to detach the second and/or third steering wire portions from the crimp.  Additionally, it’s not clear what direction or how the force is being applied to the crimp in order to 
Claim 19 recites the limitation “wherein the yield detachment force of the crimp measured after setting or hardening of the adhesive is between about 50-65 N” in Lines 1-2, wherein the claim does not adequately define what the yield detachment force is referring to.  For example, it’s unclear if the yield detachment force refers to the amount of force required to detach the adhesive from the crimp, or the amount of force required to detach the second and/or third steering wire portions from the crimp.  Additionally, it’s not clear what direction or how the force is being applied to the crimp in order to separate the adhesive and/or the portions of the steering wire from the crimp.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen et al. (WO 2016-188539 A1, hereinafter Matthison) using US 2018/0309908 as an English equivalent in view of Durrant et al. (US Patent Application Publication No. 2013/0074303, hereinafter Durrant).

In regard to claim 15, Matthison discloses an endoscope (1, Fig. 2) comprising: 
an operating handle (2, Fig. 2);
an insertion tube (3) with a proximal end and a distal end, and with a steerable tip part (4) located at the distal end (Fig. 2);
a control element (the control element is being interpreted under 112(f) in which the specification defines it as a lever, Par. 34, Matthison teaches of a control lever (28) movably disposed on the operating handle) movable in relation to the operating handle (Fig. 1a); 
a steering wire (31) having first, second, and third wire portions, the first wire portion being connected to the steerable tip part (the first portion extends from the crimp (32) to the steerable tip part), and the second wire portion being located between the first and third wire portions (the second portion extends from within the crimp to the tip of the loop (43) and the third portion extends from the tip of the loop (43) back within the crimp (32), Fig. 1a);
(32) fixating and at least partly enclosing the second wire portion, the third wire portion (Fig. 1a, Par. 42).
Matthison does not expressly teach of an adhesive on at least one surface of at least one of the second and third wire portions; and the crimp shell at least partly enclosing a portion of the adhesive.
Durrant teaches of an analogous mechanism for crimping together aramid fibers (90, 91) within cables (12, 14).  The crimp mechanism consists of a smaller crimping loop (80), a middle crimping loop (78) and a crimping loop (76) in which the aramid fibers are interwoven within through each of the crimping loops (76, 78, 80), Fig. 4a and at all stages epoxy adhesive may be added at any arimid crimp interface to strengthen the resultant crimp strength characteristics (Par. 39).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the crimp shell (32) of Matthison with the epoxy adhesive of Durrant to strengthen the resultant crimp strength characteristics of the crimp interface (Par. 39).

In regard to claim 16, Matthison teaches wherein the crimp shell comprises a crimp (32, Fig. 1a, Par. 42).

In regard to claim 20, Matthison and Durrant teaches wherein the adhesive adheres the crimp shell to at least one of the second and third wire portions, or the second and third wire portions to each other, or at least two strands of one of the second and third wire portions to each other (Matthison teaches of applying the crimp shell (32) to the second and third wire portions, Durrant teaches of integrating adhesive within the crimp shell to strengthen the strength of the crimp interface).

In regard to claim 21, Durrant teaches wherein the adhesive is a single component, anaerobic, cyanoacrylate, heat hardenable, moisture hardenable, radiation hardenable and/or silicone adhesive (Par. 39 teaches of the adhesive being a single part epoxy).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen et al. (WO 2016-188539 A1, hereinafter Matthison) using US 2018/0309908 as an English equivalent in view of Durrant et al. (US Patent Application Publication No. 2013/0074303, hereinafter Durrant), as applied to claim 15, and further in view of Williams (US Patent Application Publication No. 2015/0366435).

In regard to claim 17, Matthison and Durrant teach wherein the crimp encompasses at least a portion of the adhesive (Durrant teaches of incorporating adhesive within the crimp interface), wherein the adhesive is a hardenable or settable adhesive (the epoxy adhesive is hardenable), and wherein the steering wire comprises a deformed hardened or set adhesive portion located within the crimp (the second and third portions of the steering wire disposed within the crimp would also be in contact with the adhesive).
Matthison and Durant are silent with respect to wherein the steering wire is a plastic polymer.
Williams teaches an endoscope comprising a steering mechanism for articulating a distal end of the endoscope shaft.  The steering mechanism comprises a spool (20) and a plurality of drive cables (52) which extend from the spool to a distal end of the endoscope shaft, whereby actuation of the spool causes the drive cables to deflect the distal end of the endoscope.  The drive cables (52) are made of ultra high molecular weight polyethylene (UHMWPE) since this material exhibits excellent toughness for a material with a small diameter and a low density (Par. 39).  Additionally, UHMWPE cables are highly lubricious and therefore slide well along adjacent surfaces and are therefore well suited for sliding within small lumens (Par. 39).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to form the steering wire of Matthison of UHMWPE as taught by Williams due to UHMWPE exhibiting excellent toughness for a material having a small diameter and a low density as well as UHMWPE cables being highly lubricious aiding in sliding within small lumens (Par. 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	May 19, 2021